67 N.Y.2d 953 (1986)
In the Matter of Dennis Acton et al., Appellants,
v.
Donald Wallace et al., Constituting the Board of Building and Zoning Appeals of the City of Albany, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 25, 1986.
Decided May 1, 1986.
George F. Carpinello for appellants.
Vincent J. McArdle, Jr., Corporation Counsel (Gary F. Stiglmeier of counsel), for Donald Wallace and others, respondents.
James T. Potter and William F. Conway for Daniel A. Lanzetta, III, and another, respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (112 AD2d 581).